Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 17 December 1776
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Cher et respectable ami,
17e. Dec. 1776
Est-il bien vrai que vous soyiez arrivé? Puis-je le croire? Oui, car ni la mer, ni ses fatigues, ni ses dangers, ne sont rien aux yeux de l’homme vertueux et rare, qui ne vit que pour faire du bien au genre humain. Soyez donc mille fois le bien venu, et souffrez qu’en idée je vous embrasse de tout mon coeur. Vous venez, sans doute, mettre la derniere main à l’ouvrage que j’ai eu le bonheur de commencer, et que Mr. Deane a perfectionné. Vous venez annoncer l’indépendance et la souveraineté, offrir le Commerce et la bonne amitié des Etats Unis Américains, et demander en échange le réciproque. Tout cela sera écouté et accepté avec plaisir, j’en suis sûr. Quand tout cela sera ajusté et conclu, nous espérons, mon Epouse et moi, que vous nous ferez le même honneur que Mr. Deane nous a saintement promis, et sur lequel nous comptons, de venir signer avec nous un bon Traité d’hospitalité de l’ancien temps. Alors, Monsieur, je vous rendrai compte, papiers sur table, de tout ce que j’ai fait en exécution des ordres dont vous m’avez honoré il y a justement un an, comme je l’ai déjà fait dans plusieurs Lettres successives que j’ai eu l’honneur de vous écrire par la voie prescrite de St. Eustache. Mais, de grace, avant tout, daignez me favoriser d’un mot seulement de réponse par premiere poste, afin que je ne doute plus du bonheur de vous avoir en Europe. Ma certitude à cet égard vient d’augmenter par la réponse d’un Ami de Rotterdam, à qui j’avois écrit avanthier, et qui me marque que la Lettre de Nantes existe reellement, est conforme à l’extrait de la Gazette, et qu’il connoît ceux à qui elle est écrite. La poste, qui va partir ne me laisse que le temps de vous assurer du parfait dévouement et respect Monsieur de votre très humble et très obéissant serviteur
CGf Dumas
Pour Monsieur le Dr. Franklin
 
Notations: Lett. from Monsr CGf Dumas 17 Decr 1776 / Du Mas, Leyde 17 December 76
